Citation Nr: 0109776	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  98-02 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disorder, currently rated 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
closed head injury, currently rated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

W. Sampson, Counsel



INTRODUCTION

The veteran had active duty from May 1987 to September 1987 
and from September 1988 to May 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  That rating decision confirmed and 
continued a 20 percent evaluation for lumbosacral strain, 
with spondylolisthesis of L5 on S1, and a 10 percent 
evaluation for dementia due to head trauma with residual 
chronic headaches.  A March 2000 decision increased the 
evaluation for the residuals of closed head injury to 30 
percent disabling.


REMAND

The appellant submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, in January 1998, in which he indicated 
that he wished a hearing before a member of the Board at the 
RO in Denver.  Although a subsequent VA Form 9 was submitted 
later that same month in which he indicated that he did not 
want a hearing, the veteran's representative confirmed the 
original request for a hearing in an October 2000 statement.  
Notification of the hearing was sent to the veteran in 
December 2000, to an address in Colorado Springs, Colorado.  
This letter informed the veteran that if he wished to 
reschedule his hearing, his request should be in writing, 
explain why a new hearing date is necessary, and should be 
received up to two weeks before his scheduled hearing.  The 
veteran's name was misspelled on the letter.  One month 
earlier, VA had received information regarding court ordered 
child support due from the veteran, with an address for the 
veteran in Pueblo, Colorado.  Also a copy of the compensation 
and pension service master record of the veteran's pay status 
is in the claims file, printed in November 2000, showing the 
address in Pueblo.

In January 2001, a reminder letter was sent to the veteran at 
the address in Colorado Springs showing that a hearing was 
scheduled for February 6, 2001.  A VA Form 119, Report of 
Contact shows that one week prior to the hearing, the 
appellant called the RO and requested that his hearing be 
moved from the scheduled date to two days later because of a 
new job.  This also showed an address in Pueblo Colorado, but 
unlike the previous address which was a street address, this 
address was a Post Office Box.  A handwritten notation on a 
copy of the January reminder letter shows that that appellant 
failed to report to the hearing.  The notation was dated two 
days following the original scheduled hearing. 

The Board is reluctant to proceed with disposition of this 
appeal given that notification of the scheduled hearing was 
apparently sent to the wrong address.  Further, it is not 
entirely clear, given the documentation, that the veteran was 
scheduled for another hearing and that he failed to appear.  
Because the veteran has not expressly indicated that he no 
longer desires a hearing, he should be scheduled for a 
personal hearing before a member of the Board in Denver, 
Colorado.  See 38 C.F.R. § 20.700 (2000).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule a hearing before a 
Member of the Board at the RO, or obtain 
documentation from the veteran to the 
effect that he no longer wishes such a 
hearing.  The RO should ensure that 
notification of the hearing is sent to 
the appellant's most recent address of 
record.  Full documentation of all 
contact with the veteran and his 
representative should be placed in the 
claims file, as well a complete record of 
the veteran's appearance or failure to 
appear at any scheduled hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	James R. Siegel
	Acting Member Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


